Citation Nr: 0530888	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.

(The issue of entitlement to service connection for an eye 
disability is the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active duty special work from November 1989 
to June 1990, from July 1990 to July 1991, from July 1991 to 
April 1992, and from April 1992 to September 1992.

This matter originally came to the Board of Veterans' Appeals 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which, in pertinent part, denied service connection for 
sinusitis and headaches.  

When the veteran's case was before the Board in January 2001, 
the issues of service connection for sinusitis and headaches 
were remanded for additional development.  The case was 
subsequently returned to the Board, and in December 2002 the 
Board denied service connection.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2003 the Court granted the parties' 
joint motion for remand, vacated the Board's December 2002 
decision as it pertained to the denial of service connection 
for sinusitis and headaches, and remanded the matter for 
readjudication consistent with the motion.  

The Board again remanded the veteran's case in March 2004.  
While the case was in remand status, in July 2005, the RO 
granted service connection for migraine headaches.

The remaining issue of entitlement to service connection for 
sinusitis was returned to the Board for further appellate 
consideration in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Board's March 2004 remand, based upon the Joint Motion, 
directed that the veteran be afforded a medical examination 
to determine the etiology of her sinusitis.  An examination 
was conducted in June 2004.  The examiner indicated that the 
veteran appeared to have allergic rhinosinusitis and stated 
that he had no way of determining that the veteran's 
sinusitis was related to her military service.

In a November 2004 letter, the veteran's representative 
argued that he had reviewed the veteran's examination reports 
and that the examinations were inadequate for the purposes of 
determining the veteran's claim.  He questioned whether the 
veteran's claims folder had been furnished to the examiner.  

The veteran was examined by the same examiner in January 
2005.  He indicated that he had reviewed the veteran's claims 
folder and noted treatment for various respiratory ailments 
in 1990, 1995, and 1997.  He stated that the veteran appeared 
to have a chronic rhinosinusitis, perhaps seasonal and worse 
in the winter months.  He stated that it was "unclear what 
the etiology of her chronic rhinosinusitis is, and I would be 
resorting to mere speculation in order to make a 
determination as to whether or not her rhinosinusitis is 
related to her Military service."

In an August 2005 letter, the veteran's representative argued 
that the second examination was also inadequate, because the 
examiner had failed to offer an opinion regarding the 
etiology of the veteran's claimed sinusitis.  He argued that 
the examiner should have provided an opinion as to whether 
the veteran's in-service symptoms were "as likely as not 
indicative of sinusitis."

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, the issue of entitlement to service 
connection for sinusitis must be remanded again so that a 
diagnosis may be rendered or ruled out, and an opinion 
regarding the etiology of the claimed disability can be 
obtained.

Accordingly, this case is REMANDED for the following actions:

The AOJ should schedule the veteran for 
an examination to determine the nature, 
extent and etiology of her claimed 
sinusitis.  Based on the examination and 
a review of the claims file, the examiner 
should specifically state in the positive 
or negative whether the veteran suffers 
from sinusitis or any other chronic 
respiratory disorder.  If so, the 
examiner should also specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's sinusitis is 
etiologically related to her military 
service.  A complete rationale should 
accompany any opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


